Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nammi et al. (US 2018/0,198,467)

As per claim 1:
Nammi discloses:

A method of transmitting information by a transmitting device in a wireless communication system, the method comprising: 
(Nammi, Figs 1-10)
(Nammi, [0030] … FIG. 3, illustrated is an example block diagram 300 of a control channel information block with frozen bits ranked in reliability)
(Nammi, [0023] … channel state information is assembled, the UE 104 can transmit the UCI 108 to the gNodeB 102.  Based, on the UCI 108, the gNodeB 102 can then send downlink control information (DCI) 110 to the UE 104 which enables the UE to send the data over the data traffic channel 112)
(Nammi, [0024] … UCI 108 and DCI 110 can be encoded using polar codes.  Polar codes can be linear block error correcting codes…channels or bit locations tend to either have high reliability or low reliability (in other words, they polarize), and the data bits are allocated to the most reliable bit locations… channel state information contained in the UCI 108 and DCI 110 can be allocated to the reliable bit locations, while the device ID information can be allocated to the less reliable bit locations)


(Nammi, [0024] … UCI 108 and DCI 110 can be encoded using polar codes.  Polar codes can be linear block error correcting codes…channels or bit locations tend to either have high reliability or low reliability (in other words, they polarize), and the data bits are allocated to the most reliable bit locations… channel state information contained in the UCI 108 and DCI 110 can be allocated to the reliable bit locations, while the device ID information can be allocated to the less reliable bit locations)
(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)
(Nammi, [0026], Fig. 2… a transmitter can determine the reliability of various bit locations in an information block 202 of control information and identify which bits are non-frozen bits e.g., bit 206, and which bits are frozen, e.g., bit 204)
(Nammi, [0037] frozen bit locations of information block 402 can be mapped with CRC bits at 404, 406, 408, 410, 412, and 414.  The cyclic redundancy check (CRC) bits can be masked with the device ID of the user equipment or base station device to which the transmission is directed)
(Nammi, [0038] the CRC bits can be masked with the UE ID, and then mapped to the frozen bit locations.  In some embodiments, the CRC bits can be masked by performing a logical exclusive-or between the CRC bits and the UE ID)

 encoding the input bits using the polar code; and transmitting an encoded output sequence.
 (Nammi, [0023] … channel state information is assembled, the UE 104 can transmit the UCI 108 to the gNodeB 102.  Based, on the UCI 108, the gNodeB 102 can then send downlink control information (DCI) 110 to the UE 104 which enables the UE to send the data over the data traffic channel 112)

As per claim 2:

Nammi further discloses:


(Nammi, [0024] … UCI 108 and DCI 110 can be encoded using polar codes.  Polar codes can be linear block error correcting codes…channels or bit locations tend to either have high reliability or low reliability (in other words, they polarize), and the data bits are allocated to the most reliable bit locations… channel state information contained in the UCI 108 and DCI 110 can be allocated to the reliable bit locations, while the device ID information can be allocated to the less reliable bit locations)

the UE ID is input to input position(s) having high reliabilities among the frozen bit positions. 
(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)

As per claim 3:
Nammi further discloses:

wherein the UE ID is input to X information bit positions among the information bit positions.  
(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)

As per claim 4:
Nammi further discloses:

wherein a part of the D-bit information is input to remaining information bit positions except for the X information bit positions to which the UE ID is input among the information bit positions and the other information bit(s) among the D-bit information 
(Nammi, [0024] … UCI 108 and DCI 110 can be encoded using polar codes.  Polar codes can be linear block error correcting codes…channels or bit locations tend to either have high reliability or low reliability (in other words, they polarize), and the data bits are allocated to the most reliable bit locations… channel state information contained in the UCI 108 and DCI 110 can be allocated to the reliable bit locations, while the device ID information can be allocated to the less reliable bit locations)
(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)

As per claim 5:
Nammi further discloses:


(Nammi, [0024] … UCI 108 and DCI 110 can be encoded using polar codes.  Polar codes can be linear block error correcting codes…channels or bit locations tend to either have high reliability or low reliability (in other words, they polarize), and the data bits are allocated to the most reliable bit locations… channel state information contained in the UCI 108 and DCI 110 can be allocated to the reliable bit locations, while the device ID information can be allocated to the less reliable bit locations)
(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)

As per claim 6:
Nammi further discloses:


(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … Device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)

As per claim 7:
Nammi further discloses:
wherein the UE ID is a UE ID of the transmitting device or a UE ID of a receiving device which is a destination of the D-bit information.  
(Nammi, [0025] the bit locations that have a reliability below a predetermined reliability level can be called frozen bits, while the bit locations that are above the predetermined reliability level can be call non-frozen bits, and be allocated to the payload data (e.g., channel state information).  … device ID can be 16 bits, and the predetermined reliability level can be set such that there are at least 16 bit locations below the reliability level such that there are enough frozen bit locations to accommodate the device ID.  …where there are more than 16 frozen bits, or more frozen bits than device ID bits, the device ID can be allocated to the most reliable of the frozen bits.  … Frozen bits can incorporate the CRC bits, which can then be masked with the device ID)


As per claims 8-14:
“A transmitting device for transmitting information in a wireless communication system, the transmitting device comprising, a radio frequency (RF) unit, and a processor configured to control the RF unit, wherein the processor” of claims 8-14 are drawn from the method claims 1-7. Therefore transmitter device claims 8-14 are rejected for the same reason of obviousness as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111